DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant is reminded that unless the drawings have been objected to, they are accepted. This will be reflected in the accompanying PTOL-326.

Information Disclosure Statement
	Information disclosure statements were filed on 11/01/2022 and 12/01/2022.

				Withdrawn Objection and Rejections
	The rejections under USC 112, second paragraph, and 35 USC 102(a)(2) over Spada et al are withdrawn in view of applicants’ amendment and remarks filed 12/01/2022. The objection to the specification is also withdrawn in view of applicants’ amendment of 12/01/2022.

					Maintained Rejection
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-34, 39-40, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/05020 A1 (Polyone Corp).
Polyone Corp discloses antimicrobial masterbatches comprising polymer resins. These resins comprise polyesters such as PLA, polycaprolactones, and PEO ([0002], [0005] – [0020], [0039] – [0041], [0044], [0057]; Tables 5-6. Antimicrobial agents are listed at [0020]. As shown in Tables 5 and 6, antimicrobial masterbatches and final products can be prepared by extrusion under temperatures at which the polymers like PLA, which has a melting point below 140 C. The polymer is melted and maintained at 185 C. Subsequent processing involves melt-mixing the master batch with the final product base polymer. No enzymes are used in the process to degrade the polymer. The drug represents 0.01 to 5%, while the polymer is found at 15-99.99 % (claim 6; Table 1). Polyesters and polyethers represent many of the polymers which can be selected from [0017] – [0018]. The temperature as set out above is above both the Tg and melting point of the PLA polymer. Various drug delivery formulations are listed at claims 12-16. While it is noted that Polyone Corp does explicitly teach a second polymer in combination with the first , it is noted that [0017] includes a teaching of copolymers and combinations of the any of the polymers listed. As such, it would have been well within the skill of the ordinary practitioner to select a second polymer for addition to the batch process as suggested by Polyone Corp in order to obtain the process as claimed by the instant claims. As such, the instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Polyone Corp.

Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive. Applicant argues that none of the drugs set out by Polyone Corp are temperature sensitive or meet the requirement of having a mass greater than 10 kDal. However, a review of the patent found that among the drugs listed is lysozyme (see [0020]). Not only are these temperature sensitive, but it is also used as an Example 4 of the instant specification to exemplify the drugs which meet this requirement. The patent clearly makes the instant claims obvious to the hose of ordinary skill. While there is no limitation as to a mass above 10 kDal, Polyone Corp.clearly uses drugs which meet this requirement. The rejection is therefore maintained.

			New Rejection Based on the amendment of 12/01/2022
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-40, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The specification does not define or describe which drug meet the mass requirement of greater than 10 kDal, 14 kDal, or 15kDal. Applicant is attempting to distinguish its method from that of the prior art purely by this characteristic. Clarification is requested as to which drugs are contemplated.


Claims 1-40 and 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention claims a masterbatch method for drugs 10 kDal.

(2) The state of the prior art
 	The prior art sets out a masterbatch method for all drugs, without restriction to mass.

(3) The relative skill of those in the art
	The relative skill of the those in the art is high.

(4) The predictability or unpredictability of the art
	 The art is unpredictable in its disclosure of using a masterbatch method on all drugs because of the sensitivity of many to heat degradatiion.

(5) The breadth of the claims
	The claims are very broad.  Drugs having mass above 10kDal, 14 kDal, or 15 kDal are set out as preferred embodiments.
 
(6) The amount of direction or guidance presented
	The specification only sets out naltrexone and lysozyme as example drugs. It is not obvious from the disclosure of one or two species, what other species will work. In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing  the desired result." The article "Broader than the Disclosure in Chemical Cases," 31 J.P.O.S. 5, by Samuel S. Levin covers this subject in detail. A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds fall within the scope of a claim will possess the alleged activity.  See In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724.

 (7) The presence or absence of working examples
	As stated above, the specification provides two examples of representative compounds.

 (8) The quantity of experimentation necessary
	Since the significance of particular mass for different aspects of biological activity cannot be predicted a priori but must be determined from the case to case by painstaking experimental study and when the above factors are weighed together, one of ordinary skill in the art would be burdened with undue "painstaking experimentation study" to determine the all of the  compounds which met the claimed mass requirement. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


				Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz